Citation Nr: 0126813	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia patella, anterior synovial plica, and fibrotic 
fat pad, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for myofascial low 
back pain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 7, 1986, to 
October 23, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In that determination the RO, inter alia, continued a 20 
percent disability rating for the veteran's service-connected 
right knee chondromalacia patella, anterior synovial plica, 
and fibrotic fat pad, and granted entitlement to an increased 
20 percent disability rating for myofascial low back pain.  

The veteran provided oral testimony before the undersigned 
Member of the Board at a personal hearing at the RO in August 
2001, a transcript of which has been associated with the 
claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107).

Briefly, the Board notes that the veteran underwent VA 
examinations in June 1999 pertinent to the matters on appeal 
but that subsequently, in August 1999, she underwent 
diagnostic and operative arthroscopy with partial synovectomy 
to the right knee.  The Board also notes that medical records 
dated in March 2000 indicate the veteran's private physician 
believes her low back disability involves a disc herniation 
or a possible bulging disc and has recommended a magnetic 
resonance imaging (MRI) study be obtained.

The Board is of the opinion that a remand is required in 
order to more accurately determine the current level of 
severity of the veteran's right knee disability, as no such 
examination has been performed since her surgery, and for 
further examination of her low back disability.

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see also VCAA, 
Pub. L. No. 106-475, 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. 5103A(d)(2)(C)). 

The Board also notes that the veteran's service-connected 
right knee disability is presently rated under Diagnostic 
Code 5257, and that in a July 2001 statement, her service 
representative requested entitlement to a separate disability 
rating for degenerative changes to that knee.  The Court has 
held that disability ratings for lateral instability or 
recurrent subluxation of the knee under Diagnostic Code 5257 
do not preclude a separate additional rating for arthritis or 
limitation of motion due to arthritis.  See VAOPGCPREC 23-97; 
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that she identify the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of her right knee 
and low back symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).  




3.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of her 
service-connected right knee 
chondromalacia patella, anterior synovial 
plica, and fibrotic fat pad, and 
myofascial low back pain.

The claims file, a separate copy of this 
remand, and the criteria of 38 C.F.R. 
4.40, 4.45, and 4.59 (2001) should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  
The medical specialist must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).

Any further indicated special studies 
should be conducted, to include the 
recommended MRI examination of the 
veteran's back.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically, arthritis, instability of 
the knee, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disabilities in light of the provisions 
of 38 C.F.R. 4.40, 4.45, and 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions: 




(a)  Do the service-connected right knee 
and low back disabilities cause weakened 
movement, crepitation, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate. 

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement, 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected right knee and low back 
disabilities. 

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state. 

(c)  The examiner should address whether 
the service-connected right knee and low 
back disabilities involve only the joint 
structure, or the muscles and nerves as 
well. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in the denial 
of her claims for increased disability 
benefits.  38 C.F.R. § 3.655 (2001); 
Engelke v. Gober, 10 Vet. App. 396, 399 
(1997) (holding that when a claimant 
fails to appear for a scheduled 
examination pursuant to a claim for an 
increased rating 38 C.F.R. § 3.655(b) 
dictates that the claim be denied absent 
a showing of good cause for the failure 
to appear.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an increased 
evaluation for right knee chondromalacia 
patella, anterior synovial plica, and 
fibrotic fat pad, and entitlement to an 
increased evaluation for myofascial low 
back pain.  In this regard, the RO should 
document its consideration of the 
criteria pursuant to 38 C.F.R. 
§§ 3.321(b)(1) 4.40, 4.45, and 4.59 
(2001), Esteban v. Brown, 6 Vet. App. 259 
(1998), and VAOPGCPREC 23-97, as 
warranted.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO; however, the veteran is 
again hereby notified that failure without good cause shown 
to report for a scheduled VA examination(s) may result in the 
denial of her claims for increased disability benefits.  
38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


